Exhibit 10.100 AGREEMENT BETWEEN CENTRAL VERMONT PUBLIC SERVICE CORPORATION AND LOCAL No. EFFECTIVE January 1, 2009 – December 31, 2013 Table of Contents Article Subject Matter Page Article 1 Recognition of the Union 2 Article 2 No Discrimination 2 Article 3 Union Membership Requirements and Dues Deductions 3 Article 4 No Strike – No Lockout 6 Article 5 Employment Status 7 Article 6 Seniority 9 Article 7 Disability, Retrogression Pay Plan 11 Article 8 Vacancies and Promotions 14 Article 9 Regular Employees on Temporary Jobs 17 Article 9.1 Upgrades 17 Article 10 Suspensions, Discharges and Letters of Reprimand 18 Article 11 Military Service 19 Article 12 Working Hours – Overtime 19 Article 13 On-Call 24 Article 14 Shift Differential 26 Article 15 Inclement Weather 27 Article 16 Death in Family 28 Article 17 Holidays 28 Article 18 Vacations 30 Article 19 Rest Period 33 Article 20 Sickness and Accident Benefits 35 Article 21 Health and Welfare Benefits 36 Article 22 Meals 37 Article 23 Safety 39 Article 24 Tools and Clothing 41 Article 25 Union Business 42 Article 26 Transportation:Holidays, Schedules, Contractors, Vehicles, Mechanics’ Tools 43 Article 27 Grievances 43 Article 28 Arbitration 46 Article 29 Management 47 Article 30 Pension and 401(k) Benefits 47 Article 31 Wages 48 Article 32 Term 49 Signatures 50 AGREEMENT between CENTRAL VERMONT PUBLIC SERVICE CORPORATION and LOCAL UNION NO. 300 INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS THIS AGREEMENT, made and entered into this first day of January, 2009 by and between CENTRAL VERMONT PUBLIC SERVICE CORPORATION, its successors or assigns (hereinafter called the “Company” or “CVPS”), and LOCAL UNION NO. 300 of the INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS (hereinafter called the “Union”).No provisions, terms or obligations contained herein shall be affected, modified, altered or changed in any respect whatsoever by the sale, conveyance, transfer, assignment, consolidation or merger of CVPS’ operations covered by the Agreement.CVPS promises that its operations covered by the Agreement shall not be sold, conveyed, transferred or assigned to, or consolidated or merged with, any successor without first securing an enforceable agreement of the successor to assume CVPS’ obligation under the Agreement. CVPS agrees to notify the Union of any proposed sale, conveyance, assignment, transfer, consolidation or merger which affects the bargaining unit represented by the union within a reasonable time prior to finalization of any agreement between CVPS and the proposed buyer.Upon request, CVPS will provide the Union with all relevant information necessary to enforce this provision of this contract. If CVPS (1) fails to timely notify the Union and to provide the relevant information; or (2) fails to secure an enforceable agreement of the successor to assume CVPS’ obligations under the Agreement, CVPS shall be liable to the Union for any and all damages sustained by the Union and the bargaining unit employees from such failure. WHEREAS, both the Company and the Union desire to establish an effective collective bargaining relationship between them, to provide means for the amicable 1 settlement of grievances and disputes, to fix the wage scale of employees of the Company represented by the Union, to provide reasonable and fair working hours and conditions for such employees, to enable the Company to furnish efficient and high grade service to the public, and to conserve and promote the interest of both the members of the Union and the Company. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, it is agreed as follows: ARTICLE 1 RECOGNITION OF THE UNION The Company recognizes Local Union No. 300 of the International Brotherhood of Electrical Workers as the sole and exclusive representative of all employees in the Company except executive, administrative, office and clerical, technical, plant department field personnel, sales employees, and all supervisory employees with authority to hire, promote, discharge, discipline or otherwise effect changes in the status of employees, or effectively to recommend such action, for the purpose of collective bargaining with respect to wages, hours of work and conditions of employment affecting all such employees. The provisions of this Agreement do not apply to employees excepted from representation or any employees not expressly listed or classified herein. ARTICLE 2 NO DISCRIMINATION The Company, and each of its agents, recognize and will not interfere with the right of employees to become members of the Union, and agree that there shall be no discrimination, interference, restraint or coercion by the Company against any employee because of his membership in the Union. 2 Neither the Company nor the Union will, in violation of any state or federal law, discriminate against any employee in the application of the terms of this Agreement because of race, color, religion, national origin, gender, sexual orientation, gender identity, age, disability or status as disabled veteran or veteran of wars, including the Vietnam conflict.As used in this Agreement personal nouns and pronouns cover both male and female employees. The Union agrees not to coerce or intimidate any employee in any manner and during working hours not to solicit any employee for any purpose or transact any Union business except as otherwise provided for in this Agreement. ARTICLE 3 UNION MEMBERSHIP REQUIREMENTS AND DUES DEDUCTIONS Section A The Company agrees it shall require as a condition of employment that all employees subject to this Agreement shall, after the thirtieth (30th) day following the effective date of this Agreement, become members of the Union and continue as members thereafter while this Agreement is in effect. Section B The Company agrees it shall require as a condition of employment that all new employees hereafter employed by the Company in any class of work to which this Agreement applies shall become members of the Union after the ninetieth (90th) day following the beginning of their employment and shall continue as members thereafter while this Agreement is in effect. After an employee is hired by the Company to fill a position within the bargaining unit, the human resource’s department will notify the Union Designated Representative of such employment with a copy of said notification sent to the Business Manager of the Union.The new employee’s supervisor will ensure that the union representative is 3 introduced to the new employee within a reasonable time frame.Additionally, within the employee’s first week of work, the supervisor, or company designee, will have a discussion with the new employee and the union representative. Section C The Company and the Union mutually agree that the foregoing provisions shall in no way affect other terms and conditions of employment applicable to probationary employees. Section D Any employee who has been employed by the Company continuously for a period of ninety (90) days and who is permanently transferred to a class of work which is subject to the Union membership requirement shall become a member of the Union within fifteen (15) days after the effective date of such transfer. Section E Any employee exempted from the Union membership requirement under the provisions of this Article, but who is transferred or demoted while this Agreement is in effect to a class of work which is subject to the Union membership requirement, shall become a member of the Union within fifteen (15) days after the effective date of such transfer or demotion. Full-time bargaining unit employees in a crew or District shall not be demoted, laid off or transferred, as a direct result of the assignment of non-bargaining unit employees to bargaining unit work in the crew or District, for a period of eighteen (18) months, subsequent to such assignment. A regular bargaining unit employee that is promoted or transferred to a non-bargaining unit job and returns to a bargaining unit job within two (2) years or less, shall be treated as having continuous bargaining unit seniority, as that term is used in Article 6, excluding the time he is out of the bargaining unit.An employee, who returns after two (2) years absence from the bargaining unit, shall be accorded continuous bargaining unit seniority equal to the lesser of his actual bargaining unit 4 seniority, or one (1) day less than that of the most junior first class employee in the crew he is returning to. Section F No new employee will be required as a condition of employment to become a member of the Union until after the ninetieth (90) day following the beginning of their employment or the effective date of this Agreement, whichever is later.Temporary employees shall become members of the Union consistent with the terms of Article 5. Section G Any employee of the Company who at any time while this Agreement is in effect has been performing a class of work which is subject to the Union membership requirement of this Agreement, but who is subsequently transferred or promoted to a class of work which is not subject to the Union membership requirement of this Agreement, shall have the privilege of withdrawing from Union membership, and the Union agrees that such withdrawal shall in no way affect the right of any such employee to assignment thereafter to a class of work in which Union membership is required hereunder as a condition of employment, provided such employee applies for renewal of Union membership and tenders their dues and initiation fee. Company retirees who were in Union jobs at retirement remain Union members.If re-employed by the Company for any part of a month, they are expected to authorize a payroll deduction for Union dues.A retiree returning to work will be provided a card by the Company authorizing the Company to deduct from the employee’s wages Union membership dues.After a retiree is re-employed by the Company, the human resources’ department will notify the Union Designated Representative of such employment with a copy of said notification sent to the Business Manager of the Union.It is understood that it is the Union’s responsibility to ensure that the cards authorizing payroll deductions are completed and submitted to the Company. 5 Section H The provisions of this Article shall not apply to anyone exempted from the provisions of this Agreement nor to training students who may be assigned from time to time to any of the departments of the Company. Section I The Company agrees that during the term of this Agreement it will, while the employee remains in the bargaining unit, monthly deduct Union membership dues and fees from the wages of each employee who authorizes it to do so in writing in the form which is attached hereto, marked "Exhibit B" and made a part hereof.The total amount so deducted each month shall be paid upon receipt therefore in the name of the Union to the Financial Secretary of the Union within ten (10) working days next following the date upon which the deduction is made.Such authorization shall be irrevocable for the period of three (3) years or until the termination date of this Agreement, whichever occurs sooner, and shall be automatically renewable for the shorter of like periods unless terminated as provided in said form. ARTICLE 4 NO STRIKE - NO LOCKOUT During the life of this Agreement, the Union agrees that it will not authorize or approve any strike, stoppage or slowdown of work, and the Company agrees that it will not engage in any lockout.During such period the Union agrees that it will not engage in or induce others to engage in any strike, stoppage or slowdown of work.The Union further agrees that it will take every reasonable means which are within its power to induce employees engaged in any strike, stoppage or slowdown of work in violation of this Agreement to cease the same and to promptly resume their work, and that it will post a notice on all the bulletin boards of the Company used for notices to the employees 6 within the bargaining unit, within twenty-four (24) hours after receiving written notification from the Company of such violation, that the action of the employees was not authorized or approved by the Union, and directing the employee to cease any further violation of this Agreement and to promptly resume their work.Except as provided in this paragraph, there shall be no responsibility on the part of the Union, or its officers, representatives or affiliates for any strike or other interruption of work. The Union agrees that should there be any strike, stoppage or slowdown of work in violation of this Agreement, the Company has the right to take disciplinary action, including discharge against employees who engage therein, and the action of the Company in disciplining such employees shall not be subject to dispute by the Union or to grievance or arbitration under Articles 27 and 28 of this Agreement. ARTICLE 5 EMPLOYMENT STATUS Each new employee, except newly hired apprentice lineworkers, hired to fill a regular job shall be considered on probation for a period of ninety (90) calendar days.At the end of the ninety days, each new employee including newly hired lineworkers, shall be evaluated by their supervisors.Newly hired apprentice lineworkers shall be considered on probation for a period of one hundred and eighty (180) calendar days. A probationary employee shall have no seniority rights during this period but, except where otherwise limited, shall be subject to all other applicable provisions of this Agreement.If retained beyond the probationary period, the employee shall be given the status of a regular employee and seniority shall date from the employee’s first day of continuous employment. Temporary employees may be hired for periods not to exceed one thousand (1000) hours inclusive of overtime during the calendar year.This includes summer, seasonal temporary employees and students assigned for training purposes.Such 7 employees who do not regularly do bargaining unit work will not be required to become bargaining unit members.However, temporary employees hired to regularly perform bargaining unit work shall be required to join the Union after sixty (60) days.Such employees shall, in all other respects, be treated as temporary employees and, as such, shall have only those rights and benefits accruing to all other temporary employees.Temporary employees as described above are to be treated as probationary employees.If employment is continuous for a period of more than one thousand (1000) hours, inclusive of overtime during the calendar year, they will be given the status of regular employees, and seniority will date from their first day of continuous employment. It is agreed that the Company will provide quarterly reports to the Business Manager of the Union listing all temporary employees who are working in jobs normally preformed by bargaining unit members. Temporary employees will not be used for planned overtime work unless all qualified Company Bargaining Unit employees in that district are given the opportunity to work on that planned overtime job. The progress of a new employee in the Apprentice classification will be appraised by his immediate supervisors at the end of three (3) months.When progress is sufficient for such supervisors to advance such employee from the Apprentice classification to a higher classification, his rate of pay at the time of such advancement shall be increased by an amount equal to one-half (½) the difference between the Apprentice rate and the rate of the next higher classification in the department in which he is serving his apprenticeship.The rate shall continue for a period of three (3) months, at the end of which period he shall be entitled to take an examination for the next higher classification.When the employee has taken and passed such examination he shall receive the full rate of pay of such higher classification.It is mutually understood and agreed that the supervisors will inform the employee and his Unit Chairman of the results of their appraisal at the end of the first three (3) month period.New employees, as a condition of 8 employment, must participate in the Apprenticeship program adopted by the Union and the Company and successfully complete it. ARTICLE 6 SENIORITY Selection of employees for promotion, demotion, or layoff because of reduction in forces shall be based upon the following factors: (a)Length of continuous service (b)Training (c)Ability (d)Efficiency (e)Physical fitness for the job Whenever all other factors are relatively equal, length of continuous service within the bargaining unit shall govern.Bargaining unit seniority is defined as the length of continuous service in a bargaining unit position that is covered by this agreement.Continuous service shall mean uninterrupted employment with the Company or with the Company and its predecessors.Job awarding under the posting and bidding procedure shall be done on the basis of bargaining unit seniority for otherwise relatively equal, qualified employees. In the case of layoff for lack of work, department seniority will govern on a last hired in first laid off basis, provided that the more senior employee is qualified and willing to relocate at his own expense if necessary.Department is defined as all bargaining unit employees throughout all the districts who are in the same job progression.Department seniority is defined as the length of continuous service within a department.The parties agree that layoffs associated with Advanced Metering 9 Infrastructure (“AMI”) will be treated as layoffs for lack of work and be governed by this provision. During the period of this Agreement no regular employee covered by this Agreement with ten (10) or more years of continuous service shall be laid off because of lack of work.The parties agree that layoffs associated with AMI will be treated as layoffs for lack of work and be governed by this provision. Layoffs of less than six (6) months and authorized leaves of absence, including sick or military leave as herein defined, shall not be considered as interrupting continuity of service.Layoffs of six (6) months or more but less than three (3) years shall be deducted from the employee's length of continuous service record.If an employee who is laid off is not rehired within three (3) years, he loses all seniority and takes the status of a new employee if later rehired.The Company shall give two (2) weeks' notice before laying off a regular employee because of a reduction in working forces, and employees shall give the Company two (2) weeks' notice before quitting the employ of the Company. No employee shall be laid off for lack of work while the Company is contracting work outside the Company where the employee is qualified to do the work being contracted.The Company shall endeavor to place an employee in another job in the Company prior to layoff. When vacancies occur or there is an increase in force after a layoff within any particular department, employees in the department who had been laid off due to a reduction in work forces shall, if then available, be given preference over persons not formerly in the employ of the Company, and with respect to former employees in a 10 particular department, the selection among them shall be based upon the factors set forth in this Article. ARTICLE 7 DISABILITY, RETROGRESSION PAY PLAN Section 1 When an employee with fifteen (15) or more years of service with the Company cannot thereafter perform his regular duties due to some physical condition or impairment, the Company shall endeavor to assign him to a work function which he is capable of performing, and the following Compensation Plan shall apply. Section 2 Non-Compensable Disability:In the event an employee becomes unable to perform his normal duties, because of a disability for which he is not receiving Worker's Compensation benefits, and if the Company is able to provide him with work which he is capable of performing, he will be assigned to such work.His adjusted pay rate shall be determined by the plan shown below, as to future retrogressions: (a) Less than fifteen (15) full years of continuous service at time of retrogression: (1) An employee with less than fifteen (15) full years of continuous service with the Company at the time of retrogression shall receive the base rate of his new job classification. (2) The new rate shall become effective at the time of such retrogression. (b) Fifteen (15) full years or more of continuous service at time of retrogression: (1) An employee with fifteen (15) or more full years of continuous service shall continue to receive a rate of pay equal to the amount being received at the time they were retrogressed and this amount shall remain in effect until the rate of pay for the job the employee is working equals the amount, or becomes greater than the amount, being received by the employee.At that time, the employee will then begin receiving the rate of pay plus all future increases for the job the employee is then working. 11 (2) The Company recognizes the value of employees who have experience, but are no longer capable of performing the jobs held prior to being retrogressed.While it is the Company’s policy not to upgrade employees, it is agreed that the Company will utilize retrogressed employees in upgraded positions as needed.When these employees are upgraded, they will receive the amount of pay equivalent to the current rate of pay for the position the employee held prior to being retrogressed. (3) The rate of retrogressed employee who chooses and is permitted to work beyond age sixty-five (65) because of federal or state law requirements or change in Company policy will upon attainment of his sixty-fifty (65th) birthday be reduced to the base rate, then in effect, of the job to which he has been retrogressed. (4) This section shall only apply to those employees who are retrogressed after the signing of this agreement.All employees retrogressed prior to December 31, 2004, shall continue to receive the benefits as outlined in the agreement beginning January 1, Section 3 Compensable Disability:In the event an employee becomes unable to perform his normal duties because of a disability for which he is receiving Worker's Compensation benefits, and if the Company is able to provide him with work which he is capable of performing, he will be assigned to such work.His adjusted pay rate shall be determined as set forth under Section 2 above except that the following shall apply: (a) If, at the time of retrogression, the employee is receiving compensation for partial disability, the Company will pay such amounts so that the employee's total compensation from the Company and from such Disability Benefits will equal the adjusted pay rate. (b) The date the employee commences work at his lower classification shall be considered as the date of retrogression. 12 Section 4 In all computations, only full years of service shall be used. Section 5 An employee with fifteen (15) or more full years continuous service receiving an adjusted pay rate under the plan shall hold the title of his new job classification with the word "Special" appended thereto. Section 6 The Company in all cases shall consult with such employee's family physician and in the event of disagreement as to the employee's physical condition to perform the work of any particular class, a third provider will make a determination that shall be final.The employee will select the qualified provider from a list provided by the Company. Section 7 No change in group insurance classification shall result from such retrogression. Section 8 If a wage adjustment is made on a percentage basis, the percentage shall apply to the adjusted pay rate for the job classification held. Section 9 An employee transferred to a lower classification under this plan shall be assigned without posting the job after consultation with the Union. Section 10 If an employee who is being compensated under the provisions of this plan is again transferred to one or more lower rated classifications, his new adjusted rate upon each such transfer shall be computed as if the employee had been transferred to such lower classification 13 initially, using all factors applicable to the time of the first retrogression.The resultant rate shall be corrected to reflect all wage adjustments which were made in such lower classification since the date of the initial retrogression. Section 11 The Company may, at its discretion, withhold the provisions of this plan from employees who also engage in work for other than the Company or its affiliates. ARTICLE 8 VACANCIES AND PROMOTIONS Section A Whenever a vacancy occurs within the bargaining unit, notice of the vacancy shall be posted on all bulletin boards therein by the Company for a period of eleven (11) working days before it fills the vacancy, to the end that employees desiring to apply for the job may do so, except that the Company may assign anyone to fill a vacancy for a temporary period not exceeding thirty (30) days.Applications for such jobs shall be on forms provided by the Company.A copy of such notice shall be sent promptly to the Secretary of the Union.Rates of pay shall be stated on all notices of jobs posted.If one of the applying employees is accepted to fill the vacancy, his name shall be sent to the Secretary within ten (10) working days after the expiration date of the period for submitting bids, and if such employee is nottransferred to the new job within three (3) weeks after he has been notified of his acceptance, he shall be given the rate of pay of the new job for work performed after the expiration of said three (3) week period and will be transferred no later than two (2) months after acceptance or in case of Meter Reader Installer, no later than three (3) months. In accordance with previous practice, a vacancy is understood to mean an opening in a crew which is not filled forthwith by promotion of an employee in that crew. 14 Section B When vacancies occur, new departments are started, or new jobs created within the bargaining unit, present employees in the bargaining unit will be given preference if they are qualified to fill such new jobs. Section C If, thirty (30) days after awarding the job under the bidding procedure, an employee is found to be unsuited for the duties of his new position, he shall be returned to his former job without loss of seniority and the Company must re-post the position.If, thirty (30) days after being awarded the job under the bidding procedure, the employee requests to return to his former position, he shall be returned to his former position without loss of seniority.The employee may, within the thirty (30) day period, at his option, waive his right to return to his former position.If the employee exercises his right to return to his former position as described above, the Company need not re-post the position but may, at the Company’s option, fill the position with a candidate who had applied previously for that position.The Company may exercise the option not to re-post for the position for a period not to exceed six (6) months after the employee has returned to his former position.Job bids submitted to the Company for a particular position shall remain valid for six (6) months from the date of the original posting. An employee who is awarded a job under the bidding procedure will receive the rate of pay for the job when qualified for the position by an exam or by previous experience in the position, subject to the provisions of Article 9.Each regular employee who is promoted to a higher rate job will receive the rate of pay for that job, subject to the provisions of Article 9 hereof. Section D Employees who are required to take an exam in the normal progression within the Department and have the recommendation of their supervisor for the exam, shall be given the exam within thirty (30) days of the employee’s request or the employee’s date of 15 eligibility whichever is later.If the Company is unable to accommodate the request within the thirty (30) days and the employee subsequently passes the exam related to this specific request, the employee shall be reimbursed as if he had passed the exam on the thirtieth (30th) day from the request. Section E Employees who are required to take exams for change in classification may request a Union representative be present during the exam.This representative shall be mutually agreed to by the Union and the Company. Section F Employees bidding into a lower classification shall not receive a wage reduction until the first test or six (6) months whichever is first. Section G When a Bargaining Unit employee is awarded a job through the bidding procedure and the results of such award causes the employee to relocate or if because of the lack of work a Bargaining Unit employee through department seniority "bumping" causes the employee to relocate, the Company will pay for relocation.This benefit will occur only once for each specific condition listed above during the employee's career with the Company, unless employee has twenty (20) years of service or more, in which event the employee will be entitled to this benefit twice for each specific condition listed above. Payments and conditions for such relocation shall be as described in the CVPS Policies and Practices Manual #1966 dated January 2, 2002. If the Company requests an employee to relocate, the Company will provide relocation expenses as described in the CVPS Policies and Practices Manual #1966 dated January 2, 2002. 16 ARTICLE 9 REGULAR EMPLOYEES ON TEMPORARY JOBS Whenever an employee is required to replace, temporarily, another employee in a lower paid job, his regular rate shall not be changed.When an employee is required to replace, temporarily, another employee for a period of one (1) hour or more in a higher paid job, that employee shall receive the higher rate of pay for the entire period of such work, provided that the rate of pay of employees who are subject to the provisions of the last paragraph of Article 5 hereof shall be no more on temporary assignments than it would be were such assignments not temporary. Meter Reader Installers that are required to drive Company line digger or bucket trucks during emergency restoration procedures for one (1) hour or more, shall be upgraded to the Groundman Driver Digger Operator rate for all hours worked, subject to the provisions of Policy on Safety, dated December 8, 1981. ARTICLE UPGRADES Section A It will be the policy and practice of the Company not to upgrade employees unless necessary, and the Company will conduct its business, to the extent practical, so as to avoid all upgrading. A First Class employee that is upgraded to a Chief employee or upgraded to a Foreman or a Chief upgraded to a Foreman and continues in that capacity for at least one (1) hour during the normal scheduled work day as defined in Article 12 shall be paid at the upgraded rate for the entire normal scheduled work day as defined in Article 12.Should the work day continue past the normal eight (8) hours then the higher rate shall be 17 paid until the employee is released for the day or until the end of the 24-hour period whichever occurs first.Once the work day is completed and the employee is released, the employee will be returned to his normal rate of pay.Should the employee be required to return to work after he was released, he shall be paid at his normal rate of pay.Weekend and holiday work is included in this provision if the weekend and holiday work is identical to the normal workday. Section B The practice of four (4) or more man crews requiring a Foreman or temporary Foreman will continue. ARTICLE 10 SUSPENSIONS, DISCHARGES AND LETTERS OF REPRIMAND No employee shall be discharged or suspended without just cause.If an employee is discharged or suspended and if, through the grievance procedure provided in Article 27, it is decided that he was discharged or suspended without just cause, then the Company shall reinstate said employee and pay compensation at the employee's regular rate for all lost time.Any complaint under this paragraph must be filed in writing by the employee discharged or suspended with the President or Vice President of the Company within twenty (20) days after suspension or discharge, or if the employee was incapacitated, then thirty (30) days after he is physically or mentally incapacitated for filing such notice.Probationary employees as defined in Article 5 are not subject to the terms of this Article. 18 The Company will remove any letters of reprimand from personnel files two (2) years from the date of issue if no additional reprimand has been issued during the two (2) year period for the same cause. ARTICLE 11 MILITARY SERVICE The Company will abide by the laws of the United States with respect to the re-employment of those of its employees who have left or will leave their employment with the Company to enter upon service with the armed forces of the United States.The period of absence from their duties with the Company of those re-employed under this Article shall be computed as part of their total term of service with the Company in determining their seniority.The parties hereto interpret said laws as applying with equal force to all members of said armed forces however they may have become members thereof. Any employee called for mandatory tour of military duty, not to exceed fifteen (15) work days, shall be paid the difference, if any, between the employee’s basic forty (40) hour regular earnings and the amount the employee receives for such military duty for a period not to exceed fifteen (15) work days in any one Federal fiscal year, which is the period between October 1 of any year and September 30 of the following year. The same payment provisions as provided for in the preceding paragraph shall apply for any employee who is a member of the National Guard and who is called out for a National or State emergency except the maximum allowable time under this provision shall be three (3) work days. ARTICLE 12 WORKING HOURS - OVERTIME There shall be maintained a working day of no more than eight (8) hours and a working week of no more than forty (40) hours. 19 The normal work day shall be eight (8) consecutive hours between 7:00 a.m. and 5:00 p.m., except for shift workers. Shift workers shall work in accordance with schedules posted every three (3) months and arranged by the Company so far as practicable to suit the convenience of a majority of such employees in each station or plant, such schedules to provide for not more than five (5) work days of eight (8) hours each in any calendar week. Shift workers shall have two (2) regular consecutive days off in seven (7) days, unless otherwise agreed upon by the employee involved and his immediate supervisor. Transportation employees and janitors shall work hours prescribed by schedules arranged by the Company.The normal work week shall not be more than forty (40) hours and the normal work day shall not be more than eight (8) consecutive hours in any twenty-four (24) hours.Sundays and holidays are excluded from the work week. The work days shall begin and end at the designated operating headquarters. When a station operator is required to work at a station other than that to which he is regularly assigned, and such new assignment increases his regular travel distance, he shall be furnished transportation for such additional travel or be compensated for it at the currently applicable mileage rate of the Company for driving his own car, providing he complies with the rules governing personal use authorizations.Employees required to drive their personal car on Company business shall be compensated at the currently applicable mileage rate. One and one-half (1 ½) times the regular straight-time hourly rate shall be paid for all hours worked in excess of eight (8) hours in any one (1) day, and for all hours worked in excess of forty (40) hours in any one (1) calendar week, without duplication.All work performed by an employee outside his regularly scheduled work week shall be paid for at the overtime rate without duplication. 20 All Sunday work shall be considered overtime work and shall be paid for at twice the regular straight-time hourly rate except when performed by shift workers whose regularly scheduled hours of work include such Sunday work. Planned overtime work on Saturday shall be paid for at one and one-half times the regular straight-time hourly rate for those hours worked between 6:00 A.M. and 4:00 P.M.However, the rate of one and one-half times the regular straight-time shall be paid only for the first eight hours of work during the hours of 6:00 A.M. and 4:00 P.M., for all other hours worked on Saturday twice the regular hourly straight-time rate shall be paid. For shift workers whose regular days off may not be Saturday and Sunday, the provision of this paragraph shall apply as if their first calendar day off was Saturday and their second calendar day off was Sunday.Control Center shift workers will follow the exception in the next paragraph. Control Center shift workers are defined as shift workers, who are regularly scheduled to work all shifts on a rotating basis within a defined period of less than 3 months in the Control Center. For Control Center shift workers who are scheduled to work on their first day off or their “Saturday”, shall be paid at one and one-half times the regular straight time rate for their first 8 hours, regardless of the shift and will be paid at twice their regular rate for hours worked over 8 hours on their “Saturday” or first calendar day off. Shift workers who are required to work on their second consecutive day off shall be paid at twice their regular straight time hourly rate. For Control Center shift workers whose schedule requires a back-to-back weekly coverage creating a length of continuous working days over 5, the sixth day shift will be paid at one and one-half times the regular straight time rate. All other hours worked that day shall be paid under the normal work day rules for hours in excess of 8 hours. Continuous days past the sixth day in the new week, shall be considered regular hours. 21 Control Center shift workers, who as a condition of their schedule receive one and one-half times the regular straight time rate for a normal work shift, shall receive 401k and pension benefits for hours used to accumulate 40 regular hours in the work week. For Control Center shift workers, hours worked with company approval in lieu of posted hours at the request of, or to suit the convenience of the employee, shall not constitute a change of schedule. There shall be no pyramiding of regular, overtime, holiday, vacation or other premium pay.In any event, the maximum rate of pay shall not exceed two and one-half (2 ½) times the regular hourly rate of pay except that when an employee is called in to work during his vacation period, he shall receive two (2) times his hourly rate of pay for all hours worked.Any employee that takes a "vacation period" five (5) days, Monday through Friday is paid double time for any work performed Sunday through Saturday.Any employee that takes a "vacation period" of less than five (5) days will be paid double time for work performed during the twenty-four (24) hour calendar day in which the eight (8) hour vacation period was scheduled.A vacation period does not include company or floating holidays. Work, including overtime work, except in case of emergency or service interruption, in any specific classification, is to be assigned to those who normally do this work during their regular working hours, and the Company agrees that it will distribute overtime work in a department equally among the employees within that department to the extent practicable. When an employee is called out for overtime work, overtime will begin when he is called for duty and he will be given minimum pay equivalent to three (3) hours work at one and one-half (1 ½) times his regular straight-time rate whether or not any work is performed unless he is called out on a Sunday or holiday, for which he will receive minimum pay equivalent to four (4) hours work at one and one-half (1 ½ ) times his regular straight-time rate whether or not any work is performed.Call outs occurring on 22 holidays or Sundays shall be paid at the larger of the minimum, as described above, or the actual time worked computed at the applicable rate for the time worked. Whenever an employee reports for scheduled overtime work, he will be allowed minimum pay of three (3) hours at one and one-half (1 ½) times his regular straight-time rate whether work is performed or not unless the hours are an extension of the normal work day. Substation construction and electrical maintenance employees who, as a requirement of their classification, work on planned overtime, on a regular basis on Sunday shall be compensated two (2) hours at straight-time rates at their specific classification if the planned
